Case: 21-40728       Document: 00516329702           Page: 1      Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                May 23, 2022
                                    No. 21-40728
                                                                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Veronica Ortega,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:19-CR-2342-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Veronica Ortega appeals her within-guidelines sentence for accep-
   tance of a bribe by a public official, maintaining that the district court did not
   properly consider the 18 U.S.C. § 3553(a) factors. Ortega also contends, for
   the first time on appeal, that she is eligible for relief under 18 U.S.C.



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40728      Document: 00516329702           Page: 2    Date Filed: 05/23/2022




                                     No. 21-40728


   § 3582(c)(1)(A)(i). We decline to consider the latter contention in this
   appeal. See Montano v. Texas, 867 F.3d 540, 546 (5th Cir. 2017).
          Ortega’s challenge to the substantive reasonableness of her sentence
   is reviewed for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51
   (2007). This court presumes that a sentence within a properly calculated
   guidelines range is reasonable, a presumption rebutted “only upon a showing
   that the sentence does not account for a factor that should receive significant
   weight, it gives significant weight to an irrelevant or improper factor, or it
   represents a clear error of judgment in balancing sentencing factors.” United
   States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
          The presumption is not rebutted here. The record shows that the dis-
   trict court listened to Ortega and her counsel, considered the § 3553(a) fac-
   tors, and made an individualized assessment based on the facts. Ortega may
   disagree with how the court balanced the § 3553(a) factors, but that is not
   sufficient to warrant relief. See United States v. Illies, 805 F.3d 607, 609 (5th
   Cir. 2015).
          AFFIRMED.




                                          2